 

Exhibit 10.302

 

AMENDED AND RESTATED

BR/CDP CHESHIRE BRIDGE TRUST AGREEMENT

 

THIS AMENDED AND RESTATED BR/CDP CHESHIRE BRIDGE TRUST AGREEMENT (the "Trust
Agreement") is entered into with an effective date of May 29, 2015, by and
between DUKE OF LEXINGTON, LLC, an Ohio limited liability company (“Duke”),
COMMANDER HABERSHAM, LLC, an Ohio limited liability company (“Commander”) and
BR/CDP CB VENTURE, LLC, a Delaware limited liability company (“BR CDP”)
(referred to herein individually as a "Beneficiary" and collectively as
"Beneficiaries") and ROBERT G. MEYER, individually and MICHAEL KONIG,
individually (each, a "Co-Trustee" and collectively, the "Trustee").

 

WITNESSETH:

 

WHEREAS, the Beneficiaries previously entered into the BR/CDP Cheshire Bridge
Trust Agreement dated May 29, 2015 (the “Original Trust Agreement”) with respect
to the formation of a trust for purposes of acquiring and holding the beneficial
interest in certain property described in Exhibit "A", attached hereto and
incorporated by reference herein (the "Property");

 

WHEREAS, the Beneficiaries wish to amend and restate the Original Trust
Agreement, with an effective date as of May 29, 2015, to replace the original
trustee thereunder with the Co-Trustees and to reflect the restructured
ownership of the Property (i.e. the transfer of the legal title to the Property
to CB Owner, LLC a Delaware limited liability company (“CB”) as the holder of
such title in its own name);

 

WHEREAS, the Beneficiaries, as tenants-in-common pursuant to that certain
Amended and Restated Tenancy in Common Agreement made by and among the
Beneficiaries with an effective date of May 29, 2015 (as from time further
modified and amended, the “TIC Agreement”), are the beneficial owners of the
Property;

 

WHEREAS, pursuant to the Amended and Restated Limited Liability Company
Agreement of CB (the “CB LLC Agreement”), BR CDP is the sole manager of, and the
Trust, acting by and through the Trustee, is the sole member of, CB;

 

WHEREAS, the Beneficiaries and Trustee desire that CB hold legal title to the
Property for the benefit of the Beneficiaries; and

 

WHEREAS, the Beneficiaries and the Trustee desire to enter into this Trust
Agreement to reflect the terms upon which title to the Property is to be held by
CB.

 

NOW, THEREFORE, it is agreed that (i) this Trust Agreement amends and restates
the Original Trust Agreement in its entirety and (ii) CB shall hold title to the
Property (as such ownership is governed and controlled by the CB LLC Agreement
and this Trust Agreement), for the uses and purposes and subject to the terms
and conditions hereinafter set forth.

 

 

 

 

1.                    CB shall hold legal title to the Property (as governed and
controlled by the CB LLC Agreement and this Trust Agreement) for the benefit of
the Beneficiaries whose undivided tenancy-in-common interests therein are as
follows:

 

Duke:   9.99% Commander:   0.01% BR CDP:   90.00%

 

2.                    Intentionally Omitted.

 

3.                    The Trustee shall have no power or duty whatsoever to
maintain, improve, manage, sell, finance or operate the Property (or the
membership interests in CB) except as set forth herein. All authority to make
any decisions with respect to the Property shall vest and reside solely in the
Beneficiaries, subject only to the TIC Agreement, the CB LLC Agreement and any
other written agreement among the Beneficiaries.

 

4.                    Subject to the TIC Agreement, the CB LLC Agreement and any
other agreements entered into by the Beneficiaries, the Trustee shall comply
(or, subject to the terms of the CB LLC Agreement, cause CB to comply) with the
Beneficiaries’ written directions, including to convey and transfer that
Beneficiary’s interest in the Property (or in the membership interests in CB),
mortgage the Property or otherwise deal with the Property (or the membership
interests in CB). Otherwise, except as specifically provided herein or otherwise
agreed in writing by all Beneficiaries, neither the Trust nor the Trustee shall
have any power or duty to sell, transfer, convey, mortgage or otherwise deal
with title to the Property (or the membership interests in CB). Pursuant to the
terms of this Trust Agreement, the CB LLC Agreement or as otherwise agreed in
writing by the Beneficiaries, the Trustee shall hold, maintain and protect (or,
subject to the CB LLC Agreement, cause CB to continue to hold, maintain and
protect) title to the Property.

 

5.                    The Beneficiaries are intended to be the beneficial owners
of the Property in all respects and, subject to any other written agreement
between them, each shall be entitled to the benefit of its percentage interest
(initially as set forth in Section 1 of this Trust Agreement) of all revenues
and profits realized from, and shall be likewise proportionally responsible for
all losses, costs, expenses, damages, fines, penalties and taxes incurred in
connection with, the Property and its operation (and/or the membership interests
in CB); provided further, that this Trust Agreement is not intended to establish
or reflect a partnership or joint venture between the Beneficiaries with respect
to the Property (or the membership interests in CB), it being the intention of
the Beneficiaries that their relationship be solely that of tenants in common
with respect to their interest in the Property.

 

6.                    The Trust created by this Trust Agreement (the “Trust”)
shall terminate upon any of the following events:

 

2

 

 

(a)Any event authorized by the TIC Agreement or as otherwise agreed in writing
by all of the Beneficiaries; or

 

(b)Conveyance of title to the Property (or to the extent the Property is sold in
separate parcels, upon the sale of the last parcel thereof) or the membership
interests in CB to the Beneficiaries or their successors or to any other person
other than a successor Trustee, to the extent that such conveyance is in
accordance with the terms of this Trust Agreement.

 

7.                    Intentionally Omitted.

 

8.                    Unless notified to the contrary, the Trustee shall be
entitled to rely upon any direction given by the Beneficiaries or any designated
successors thereto, or by any Beneficiary or its successors, with respect to
such Beneficiary’s interest in the Property (or in the membership interests in
CB), to the extent such direction does not contravene the terms and conditions
of the TIC Agreement, the CB LLC Agreement or any other agreement entered into
by the Beneficiaries. Further, the Trustee may rely upon any direction given by
any agent appointed by the Beneficiaries (any such party, a “Manager”) to act on
their behalf as set forth in any written agreement between and among them,
including but not limited to BR CDP.

 

9.                    No instrument of conveyance or transfer executed by the
Trustee shall contain any covenants of warranty, unless specifically agreed upon
in writing by the Trustee and authorized in writing by the Beneficiaries.

 

10.                  In no case shall any third party dealing with the Trustee
be obliged to see that the terms of this Trust Agreement have been complied
with, or be obliged to inquire into the necessity and expediency of any act of
the Trustee, or be obliged to inquire into any of the terms of this Trust
Agreement, and every instrument executed by the Trustee shall be conclusive
evidence in favor of every person relying upon or claiming under the same that:

 

(a)at the time of the delivery thereof, the Trust created by this Trust
Agreement was in full force and effect;

 

(b)such instrument was executed in accordance with the terms and conditions
contained in this Trust Agreement and is binding upon the Beneficiaries
hereunder; and

 

(c)the Trustee was duly authorized and empowered to execute such instrument.

 

11.                  Subject to this Trust Agreement or the terms of any other
written agreement between the Beneficiaries, the Trustee shall not incur any
liability on behalf of the Property, CB or the Beneficiaries without the prior
written consent of the Beneficiaries.

 

3

 

 

12.                 The Trustee shall distribute promptly any monies derived
from the Property or CB coming into its possession to the Beneficiaries as
directed by the TIC Agreement, the CB LLC Agreement or any other written
agreements among the Beneficiaries.

 

13.                 Subject to the terms of the TIC Agreement, the CB LLC
Agreement or any other written agreement between the Beneficiaries (including
the Amended and Restated TIC Management Agreement executed by the
Beneficiaries), any decision to be made by the Trustee hereunder or otherwise
with respect to the Trust or the Property (or with respect to the membership
interest in CB) shall be made only upon unanimous agreement of the Co-Trustees
and any such decision made without such unanimous agreement shall be void ab
initio. In the event that the Co-Trustees fail, after exercising commercially
reasonable efforts, to reach unanimous agreement with respect to any decision to
be made hereunder or otherwise with respect to the Trust or the Property (or the
membership interest in CB), the manager of CB under the CB LLC Agreement shall
determine and control the disposition and resolution of such disagreement.

 

14.                 Intentionally Omitted.

 

15.                 In the event that any named Trustee, Co-Trustee or any
successor Trustee or Co-Trustee appointed pursuant to the provisions of this
Trust Agreement should at any time: (i) resign as Trustee; (ii) die or otherwise
become physically or mentally unable to perform his/her duties as Trustee; (iii)
be relieved of his/her duties as Trustee by vote of a simple majority (i.e. in
excess of 50%) of the interests of the Beneficiaries (or as authorized by the
TIC Agreement or as otherwise agreed and signed in writing by all of the
Beneficiaries); or (iv) otherwise cease for any reason to act as Trustee or
Co-Trustee, then the Trustee or Co-Trustee (or any successor Trustee or
Co-Trustee appointed as agreed in writing by all of the Beneficiaries), shall
execute such documents as may be reasonably required to accept his, her or its
appointment as successor Co-Trustee. In the event that the current Trustee or
Co-Trustee is unable or unwilling to execute such documents as may be necessary
to acknowledge the change in Co-Trustees, the Beneficiaries shall, acting
unanimously or through their Manager (or as applicable through the manager of
CB), have the right to:

 

(a)amend and cause to be restated this Trust Agreement to reflect the new
Co-Trustees;

 

(b)deliver to any third party having possession or control over the assets of
the Trust written direction to transfer such possession or control over said
assets to the successor Trustee or Co-Trustee (as applicable) designated in such
written notice; or

 

(c)bring an action in any court of law having competent jurisdiction over the
Trustee or the assets of the Trust for the appointment of a successor Trustee or
Co-Trustee and for such other relief as the Beneficiaries deem appropriate,
including, without limitation, an order transferring beneficial title to the
Property (or legal title to the membership interests in CB) to said successor
Trustee or Co-Trustee (as applicable); and/or

 

4

 

 

(d)take such other actions as may be permitted by law to preserve the assets of
the Trust.

 

In the event that it becomes necessary to appoint a successor Trustee under this
paragraph, such successor shall be appointed by a vote of a simple majority of
the interests of the Beneficiaries, or as authorized by the TIC Agreement or as
otherwise agreed in writing by all of the Beneficiaries.

 

Any successor or substitute Trustee or Co-Trustee hereunder shall, upon
acceptance of such Trustee or Co-Trustee, succeed to and be vested with all of
the title, powers, immunities and privileges, and shall be subject to all of the
duties, of the Trustee or Co-Trustee hereunder (as applicable). Any Trustee may
at any time resign upon delivery of written notice to the Beneficiaries and
conveyance of beneficial title to the Property (or legal title to the membership
interests in CB) to a successor Trustee determined in accordance herewith. If
the Trustee is unable to determine to its satisfaction the proper successor, the
Trustee may convey beneficial title to the Property (or legal title to the
membership interests in CB) to the Beneficiaries in accordance with their
respective interests. Any Co-Trustee may at any time resign upon delivery of
written notice to the Beneficiaries. Reference in this Trust to "Trustee" shall
be deemed to include the Co-Trustees and any successor or substitute Trustees,
as well as the Trustee.

 

16. (a) The Trustee shall not be responsible for, and the Beneficiaries hereby
agree, jointly and severally, to indemnify, defend and hold harmless the
Trustee, individually and as Trustee, its heirs, personal representatives,
successors and assigns, against all loss, claim, damage, cost or expense,
including the obligation to advance reasonable attorney’s fees, arising out of
or in connection with this Trust Agreement and/or the Property and/or the
membership interests in CB, excepting, however, matters resulting from the
Trustee’s fraud or gross negligence. Unless otherwise agreed to among the
Beneficiaries and the Trustee, the Trustee shall not be liable personally on any
note, mortgage or other instrument of indebtedness, or on any warranty, covenant
or representation contained in any deed or other instrument, with respect to the
Property or the membership interests in CB that the Trustee may, at the request
of all of the Beneficiaries, execute.  The Trustee shall in no event be required
to advance any money in connection with this Trust Agreement or the Property or
the membership interests in CB. The Trustee shall in no event be required to
take any action hereunder which, in the judgment of the Trustee, may involve or
result in liability of the Trustee, without first being indemnified by all of
the Beneficiaries to the reasonable satisfaction of the Trustee.

 

5

 

 

  (b) The Beneficiaries hereby agree that they shall, at all times during the
existence of the Trust created by this Trust Agreement, maintain (or cause CB to
maintain), with respect to the Property:  (i) a broad form comprehensive policy
of public liability insurance; (ii) fire and extended hazard coverage insurance
with respect to any improvements on the Property; and (iii) an Errors and
Omissions insurance policy in favor of Trustee.  Such policies shall be in such
amounts, with such companies and with such endorsements as shall be satisfactory
to the Beneficiaries and the Trustee and such policies shall name the Trustee
(or as long as legal title is held by CB, CB) as the insured or as an additional
insured. The Beneficiaries shall provide the Trustee with evidence of the
foregoing upon request.

 

  (c) The Beneficiaries acknowledge and agree that Trustee is an affiliate of BR
CDP and CDP Developer 1, LLC ("Developer"), that the Trustee and their
affiliates may engage in and possess interests in other business ventures of any
and every type and description, independently or with others, including ones in
competition with the Property, with no obligation to offer to the Beneficiaries
the right to participate therein or to account therefor.  For and in
consideration of Trustee’s agreement to serve as Trustee, the Beneficiaries
hereby waive and release Trustee from any and all claims, including, without
limitation, claims of a fiduciary nature, which may arise from the relationship
between Trustee and Developer, as a result of Developer taking certain actions
in connection with the Property (provided, such actions are consistent with the
TIC Agreement and/or such other documents entered into between the
Beneficiaries).         (d) The Beneficiaries acknowledge and agree that BR CDP
will be serving as the manager of CB under the CB LLC Agreement and, as a result
thereof, will be making decisions on behalf of, and directing CB to undertake
certain actions with respect to, the Property.  For and in consideration of BR
CDP’s agreement to serve as manager of CB, the Beneficiaries hereby waive and
release BR CDP from any and all claims, including, without limitation, claims of
a fiduciary nature arising hereunder, which may arise as a result of BR CDP
serving in the capacity as manager of CB and taking, or causing CB to take,
certain actions in connection with the Property (provided, such actions are
consistent with the TIC Agreement, the CB LLC Agreement and/or such other
documents entered into between the Beneficiaries).

 

17.                 The Trustee, at the direction of the Beneficiaries pursuant
to the TIC Agreement, the CB LLC Agreement or any other written agreement among
the Beneficiaries, may file a complaint for appropriate relief in any court of
competent jurisdiction relative to any matter arising in connection with this
Trust Agreement.

 

18.                 This Trust Agreement may be amended at any time upon written
direction by all of the Beneficiaries (excluding any Beneficiary who has
directed the Trustee to convey out that Beneficiary’s beneficial interest in the
Property or legal title to the membership interests in CB), provided that the
Trustee shall not be bound to accept any amendment which, in the judgment of the
Trustee, increases the duties, obligations, responsibilities or liabilities of
the Trustee.

 

6

 

 

19.                 Notices.         Any notification, instruction, direction or
other notice permitted or required under this Trust Agreement shall be in
writing and shall be delivered (a) by hand, (b) by U.S. Certified Mail, return
receipt requested, (c) by facsimile transmission, with a copy thereof
simultaneously forwarded by U.S. First Class Mail, or (d) by nationally
recognized overnight delivery service, to the party to whom directed at the
following addresses:

 

Beneficiaries:

 

Duke of Lexington, LLC

c/o Fred Keith

Keith & Associates

715 Bakewell Street

Covington, KY 41011

Facsimile No. (859) 261-6882

 

Commander Habersham, LLC

c/o J. Robert Brown

One Grandin Lane

Cincinnati, OH 45208

Facsimile No. (513) 321-5169

 

BR/CDP Cheshire Bridge Venture, LLC

880 Glenwood Avenue SE

Suite H

Atlanta, Georgia 30316

Attn: Rob Meyer

Facsimile No. (404) 890-5681

 

With a copy to:

Nelson Mullins Riley & Scarborough LLP

201 17th Street NW, Suite 1700

Atlanta, Georgia 30363

Attn: Eric R. Wilensky, Esq.

Facsimile No. (404) 322-6050

 

7

 

 

With a copy to:

Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: James Babb and Mike Konig

Email: jbabb@bluerockre.com and mkonig@bluerockre.com

Facsimile No. (646) 278-4220

Trustee:

c/o CB Owner, LLC

880 Glenwood Avenue SE

Suite H

Atlanta, Georgia 30316

Attn: Rob Meyer

Facsimile No. (404) 890-5681

 

With a copy to:

Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: James Babb and Mike Konig

Email: jbabb@bluerockre.com and mkonig@bluerockre.com

Facsimile No. (646) 278-4220

 

Delivery shall be deemed complete, if by hand, upon actual delivery to the party
to whom directed; if by Certified Mail, the earlier of actual delivery to the
party’s address by the U.S. Postal Service, or three (3) business days after
deposit thereof with the U.S. Postal Service; if by facsimile, the date of the
written delivery confirmation of the sender if such confirmation indicates a
time prior to 5:00 p.m. EST/EDT on a business day, or if the written delivery
confirmation indicates a day other than a business day or a time after 5:00 p.m.
EST/EDT on a business day, then on the next business day; and if by overnight
delivery service, upon delivery by such service to the party’s address. Any
party may change the address to which notices, instructions or directions shall
be delivered by giving the other parties notice in accordance with this Section.

 

20.                 Governing Law. This Trust Agreement shall be governed by the
laws of the State of Georgia.

 

21.                 Venue-Jury Trial Waiver. The parties hereto agree that any
suit brought to enforce this Trust Agreement shall be venued only in any court
of competent jurisdiction in the State of New York, Borough of Manhattan, and,
by execution and delivery of this Trust Agreement, each of the parties to this
Trust Agreement hereby irrevocably accepts and waives all objection to, the
exclusive jurisdiction of the aforesaid courts in connection with any suit
brought to enforce this Trust Agreement, and irrevocably agrees to be bound by
any judgment rendered thereby. Each of the parties hereto hereby agrees that
service of process in any such proceeding may be made by giving notice to such
party in the manner and at the place set forth in Section 19 of this Trust
Agreement. The parties further mutually agree to waive all rights to trial by
jury.

 

[signature pages to follow]

 

8

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first above written.

 

TRUSTEE:           Signed and Acknowledged   /s/ Michael Konig in the presence
of:   Michael Konig       /s/ Molly Brown     Print Name: Molly Brown          
/s/ Natalie Murphy     Print Name: Natalie Murphy               /s/ Robert G.
Meyer     Robert G. Meyer       /s/ Lindsey Schaknowski     Print Name: Lindsey
Schaknowski           /s/ Stephanie Woodall     Print Name: Stephanie Woodall  
 

 

[signatures continue on following page]

 

9

 

 

BENEFICIARIES:           Signed and Acknowledged in the presence of:   DUKE OF
LEXINGTON, LLC, an Ohio limited liability company       /s/ Nicole L. Ottke  
By: /s/  Jeanne Miller Print Name: Nicole L. Ottke       Name: Jeanne Miller    
    Title: Manager /s/ Michael T. Chambers     Print Name: Michael T. Chambers  
        Signed and Acknowledged in the presence of:   COMMANDER HABERSHAM, LLC,
an Ohio limited liability company       /s/ Nicole L. Ottke   By: /s/  J. Robert
Brown Print Name: Nicole L. Ottke       J. Robert Brown         Title:  Manager
/s/ Michael T. Chambers     Print Name: Michael T. Chambers    

 

[signatures continue on following page]

 

10

 

 

Signed and Acknowledged in the presence of:   BR/CDP CB VENTURE, LLC,
Delaware limited liability company           By: CB Developer, LLC, a Georgia
limited liability company, a Manager /s/ Lindsey Schaknowski     Print Name:
Lindsey Schaknowski   By:  Catalyst Development Partners     II, LLC, a Georgia
limited liability     company, as its Manager /s/ Stephanie Woodall     Print
Name: Stephanie Woodall   By: /s/ Robert G. Meyer     Name: Robert G. Meyer    
Title: Manager

 

[end of signatures]

 

11

 

 

EXHIBIT A

 

Legal Description

 

All that tract of land lying or being Land Lot 6, 17th District, Fulton County
and the City of Atlanta, Georgia, and being more particularly described as
follows:

 

BEGINNING at a 1/2 inch re-bar found at the intersection of the southerly right
of way of Interstate 85, a variable width right of way, and the westerly right
of way of Cheshire Bridge Road, also a variable width right of way;

 

THEN leaving the right of way of Interstate 85, proceed the following courses
along the said westerly right of way of Cheshire Bridge Road:

 

South 55 degrees 38 minutes 44 seconds East for 30.92 feet to a 1/2 inch re-bar
found;

 

THEN South 06 degrees 51 minutes 23 seconds East for 248.74 feet to a nail
found;

 

THEN South 28 degrees 07 minutes 38 seconds East for 42.38 feet to a 1/2 inch
re-bar found;

 

THEN South 67 degrees 28 minutes 12 seconds West for 145.43 feet to a 1/2 inch
re-bar found;

 

THEN South 00 degrees 42 minutes 52 seconds West for 123.24 feet to a 1/2 inch
re-bar found;

 

THEN North 88 degrees 37 minutes 53 seconds West for 43.35 feet to a 1/2 inch
re-bar found;

 

THEN South 09 degrees 34 minutes 54 seconds East for 86.90 feet to a 1/2 inch
re-bar found;

 

THEN North 89 degrees 25 minutes 02 seconds West for 172.15 feet to a 1/2 inch
open top pipe found;

 

THEN North 25 degrees 59 minutes 36 seconds West for 95.01 feet to a point;

 

THEN North 26 degrees 42 minutes 06 seconds West for 470.00 feet to a point on
the southerly variable right of way of Interstate 85;

 

THEN continue the following courses along said southerly right of way of
Interstate 85;

 

North 82 degrees 57 minutes 58 seconds East for 105.01 feet to a 1/2 inch re-bar
found;

 

THEN North 79 degrees 50 minutes 07 seconds East for 257.68 feet to a point;

 

THEN North 89 degrees 59 minutes 21 seconds East for 156.66 feet to a 1/2 inch
re-bar found at the POINT OF BEGINNING.

 

Together with and subject to covenants, easements, and restrictions of record.

 

Said property contains 4.877 acres more or less.

 

 

 